Citation Nr: 1132814	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2010 the Board remanded this claim for further development.  It returns now for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its October 2010 remand directives, the Board asked the AOJ to obtain an addendum opinion from the original August 2009 VA examiner to determine if the Veteran's headaches could be classified as other organic diseases of the nervous system.  

The claims file was not returned to the August 2009 VA examiner, instead it was given to a new examiner.  There is no indication in the file that the August 2009 VA examiner is no longer available, or would otherwise be unable to provide an addendum opinion.

Furthermore, the August 2009 remand directives were not followed in the November 2010 addendum opinion.  The examiner was asked to determine whether the Veteran's headaches can be classified as "other organic diseases of the nervous system."  However, the November 2010 VA examiner provided an opinion as to whether an organic disease caused the Veteran's headaches.  

As discussed in the October 2010 remand, the Veteran's headaches may be presumptively linked to his time in-service if they manifested to a minimum compensable degree within one year of discharge and can be characterized as "other organic diseases of the nervous system."  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

As such, the claim should be remanded for an additional opinion as to whether the Veteran's headaches can be classified as an "other organic disease of the nervous system" under 38 C.F.R. § 3.309(a).

Accordingly, the case is REMANDED for the following action:

1.	Request that the August 2009 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's chronic headaches.  If the August 2009 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic headaches could be characterized as "other organic diseases of the nervous system."  See 38 C.F.R. § 3.309(a).  A complete rationale must be provided for all opinions and conclusions reached.  

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

